11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


In re Rodney Earl Miller,                     * Original Proceeding

No. 11-15-00068-CR                            * April 2, 2015

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the Rodney Earl Miller’s petition and concludes
that the petition should be dismissed for want of jurisdiction. Therefore, in
accordance with this court’s opinion, the petition is dismissed.